Exhibit NO. 11

Radio Communications

 

 

ALLEGATION
In'iprcper use offeree '
INVESTIGATIVE ACTION

On February lS, 2015, Lt Luckenbangh was made aware ofth'e incident end provided with a brief1
summary cf what had taken place as noted above on Fei)ruaiy l9, 2015. Lt ankenbangh was
provided with a summary from ClD and contacted Lt Le})pert (CID_) to determine what criminal
investigation was taking clacc. Lt Leppert advised that DFC Shaff`er had been assigned as the
primary investigator with oversight from Sgt Tanis. Lt Leppeit informed Lt Luckeriba\lglt that
photographs of Dobbs1 injuries had been taken and that he was still at the University of Maiyland
Shoclt Trauma Center. l-le suffered significant facial injuries from the second deployment of the
LE and vision issues were due to swelling of the facial tissue around the eyes, CID was moving
t`onvsrd with forensic analysis ofDobb’s Pisystation 4, Isptop computer and cell phone to which
they had not yet determined if Dobb’s had held a role in the incident This incident was
indicative ot` “swatting”, .

Lt Lucl<enbeugh captured the audio recordings oi" both the 911 call from_MCAC. as weil as the
subsequent radio transmissions from Patrol, Tactical and Co'mrnand from Chauneis Alpha l (AI),
Charlie 1 (Cl); Clisriie 2 (CZ) and Cha`rlie d (C4). -

Ai communications between Dispatch and responding units indicated a previous call with Tyran
Dobbs at the location as well as alerts that chbs was a drug user _ and resists arrest.
Communicntions on Ai consisted of logistics in response to the call, authorization of a 'I`actical
ccii-out, setting up alternate communication channels and the staging location. lt also identified
that the “B” apartment was tile second apartment on the right which faces both the front and roan

Raclio communications between Cl, CZ end C4 were inter-mixed and are captured in combination
below with relevant communications captured as follows:

Cliaunei Cl normal margin
Cilnnnei CZ indented
Chnnnel C4 underlined

1756 hours: (Cpl Townsend) Armor is set up facing the slider #l maie subject sitting
- inside `
175? hours: (unloiown) No calls until fully evacneted
i758 hours: (Capt Yetter) Continning B as in ch
1759 hours: (Cfpl Jacobs) Putting in vestibuie
l80li hours: (Cpl 'l`ownsend) Back at the chair or Whatever it is
1800 hours: (Cpi Townsend) Subj ect's laying at the window at the slider
1301 hours: (Cp] Townsencl) Townsend Coinmanci
1801 itours: (Sgt Bai<er) Go ahead Tom
1801 hours: (Cpi Townsend} Airigiit we have a subject crawling around on the floor inside the
apartment came nn to the slidcr now iio’s away again
18(}i_ hours: (Cpl Townsenci) Dcngjust so you’re aware, subject is_ crawling around on
the floor
1302 hours: (Sgtleter) There is a shotgun inside the apartlnent, also he indicated lie had a
handgun and he used the term plastic explosive is what he told MCAC
i803 llonrs: (Sgt Bal{er) Alrigiit Doug, you have Monti with the truck down there
1803 honrs: (PFC Cathennan) Hey Tom, wliat’s the guy wearing?

IAD i~ic. AD 2015-003 _ llCPD 1710
T[ic contentof'inis document is ccniidential. it"yon arc not authorized to read this document you erc in violation cfi:io\vsrd

Connty Police Depanmcnt Genetal Orders,

002526

 

 

 

 

1803 hours: {Cpl Townsend) Dark clothing
1803-1804 hours: Mnltiple units speaking over each other
4180411011|'$: (Lt Reid't'i Biaok leon Commander
1804 honrs: 111 Prioe Ok
1805 homer (Cpl Townsend) Hey Dougjust So you’re aware the subject is moving around quite a
bit inside, crawling around on the iioor, just jumped up ran across
the front of the slider going from our right to our left in the
apartment,_ same back across slider now. This little girl just sat
down on a chair end appears to be playing an lpsd now
1607 hours: (Cpl Townsend) Townsend to Command this little girl is sitting in the living room
looking like she’s eating a oo'okie
1807 honrs: (PFC; Catherm`an) Coinmand we have three coming from E corning to lake
1807 honrs: (Capt Yetter) Conf“n‘m 3
1803 honas: (PFC Catheunan) A had ze1o people' 111 it B had ze1o people 1n it
1810 hon1s: (PFC Catherman) Co:nmand we have two coming out of C Chatlie
1810 homs: (CaptYetter) Cominand' is direct
1811 honr:s (Cpl lacobs) Anymore?
1111 1 hours: (PFC Catherman) Stand by for one more
1813 hours: (PFC Catherman) Doug to Tom
1813 honrs: (Cpi Townsend) Go ahead
1814 hours: (PFC Catherman) How far are you guys from the slider ere you squared up
to it?
1814 hon1s: (Capt `Y`eite1) .lust advise when you ’1e in position for the call
11114 hoots: (Cpl Townsend) Townsend to Cornmand, do you want ns to see if We can
ca11 this giri out to us‘?
1814 honrs: {Cept Yetter) Stsnd by on that, we have a cell phone number for the older
Nieee
1815 honrs: (PFC Catherman) Dong to Tom, how many bodies do you have in the
Bearoat with yon?
1815 horns: (Cpl T'ownsend)lhave two CS 8 total
1111 6-1817 homs: Mnltiple units speaking ovez each othe1
1818 houis: (Capt Yettei) Aie you plepaled fm them to make the call and when we talk
to them how do you want them coming ont?

318 honrs: (PFC Catherman) 1 prefer them to go out the back slider if they open the
blinds, hands op end iet Tom"s crew deal with them
from the Be_aroat

1819110111'51: (PFC Cstherman) 26 to Colnmancl did they ever answer that cali, do they
_ have any dialogue inside?
1821 hours: (Lt Prieel Anv contsot’?
1821 honrs: (Lt Reiclv} Ca[lino now
1823 honrs: (PFC Cstherma_n) Lo_oks like a female and a child are going to come out the beck
1823 hours: (Cpl Townsend) Looks like a #1 female putting a coat on and coming out
1824 hours: (Cpl 'i`ownsezid) Olcier female coming out
1824 hours: (Cept Yetter) Contact was made with the older
1824 honrs; (Lt Prioe) Anrthina on the male? _
1824 honrs: (Lt Reidy) The'v’re outsideq she uh` she advised she knows Whv we’ re there but can’t
really get into it `
1824 honrs: (Sgt Ream) We have two fecnales, one younger and one older
1825 honr's: (C‘pl Townsend) They’re at the Besrcat with ns. ,.she does, we have two
older fetnales, We still have amato inside and a. ..
1826 hours: (Sgt Bake'r) lason to Tom, is there any way to evaonote those two ont?

lAD _No. AD 2015‘008 HCl"D 1710
'1‘he content of this document is confidential. lf" you are not authorized to read this document you are in violation of Ho\rard

Cou'nty Poliee Dcpm`rlm`enl General Ortlers.
002 527

 

 

 

1826 hours: (Cpl To`wnsencl) 1 believe you can get i?alroi to the parking lot end we can
escort them over to them
1827 honrs: (Cpl Townsend) 301-875-2334
1827 ilona‘s: (Lt Reiclvl Mike Ycu here?
1827 hoursi (Unltnown} no ahead for him

1827 liours: iLt Rcid);i she advised over the phone that subi . ..
1828 hours: (Lt Price] Ok, according to Tnc guys, they’ve seen him walking laround iow crawling

so l may not be getting reliable information but tlie}g’ve got information that he’s Waiiting arounda
they’ve seen him 1
1828 honrs: (Lt Reid\/l alright well
1829 hours: (Capt Yetter) We attempted to contact the suspect by cell phone, no answer
1831 hours: (Cpl Townsend) Hes anyone had contact with Tom chbs?
1831~1834 hours: Mnlti pie units speaking over each other
1834 hours: (Lt Reidv] Hev Matt, are You there?
1834 hours: (Lt Pricel l’m it .len. Matt‘s tied no right now
1834 hours: (Lt Reidyl 'l`he girlfriends dad.-. drying to find out from uhh..iF she’s inside

1 834 hours: (Lt Price! Oic

1835 hours: (Lt Pricel T he numbeil von called, is that the nirlfriends cell phone number and the
dad answered, do you know‘?

1835 hours: (Lt Reidvl lt’s the number we got from LiNX. for Aneela apparenth that what she’s
documented before

1835 hours: tLt Price) OI<, so it went right to the Fether, see when they get down there if see it` we

can cali the number back to see if she’s not another phone that we can call
1835 honrs: (Cpl Townsencl) Two female subjects will be with Pstrol
1841 hoin's: (Cpl Tcwnscnd) inandible...clcsed the door
1842 honrs.' tLt Pricei ls it all the same, the p_lan is that he comes out the back? Hey Jen, he saw
the Tec nuvs. confirm ii`ch still have an open line or is hung np?
1843 ho_nrs: {Capt Yetter) Open line, no contact anymore
1844110111‘3: (Lt Prioel Any inference of that?
1844 houl's: (Lt Reidy`} He sounded slcenv we asked him if he was sleeping and he said Ves
1845 hour:s (Lt Pticel Olt hey len they have him at the back doot inside the epai tinth inst l"ci
lent ten t`or..
1845 honrs: (Cpl Townsend) Wc have subject at the door
1845 hours: (Cpl Townsend) Stili inside ..... inside
1846 honr;s (Lt Reidvl Weli known he has mental health issues
1846 homer (Cpl Townsend) L6
1845110111-:s (Lt Pilcel Stand by 116 deployed stand by L6 deployed stand by
1846 how s: (Lt Piice} Thev' 1e still waiting on the rqiti
1846 hotn's.: (PFC Cathennan) Everybody stand by evelybodyjnst stand by. Hold the front door
Mike. You copy Brownic?
1846 honre: (PFC Catl_ter_man) 26 Connnand
18461101:1'3: {Capt Yetter) go ahead
1846 hours: (PFC Catheri`nnn) 43 they took an oppot'tnnity, they have him, they’re
cutting him up right now,just stand by and l’ll advise
1847 hours: (Capt Yetter) We have continuation that the female is in the residence?
1847 hcnrs: (PFC Catherman) Yeah, we’re clearing now,jnst stand by, suspect’s in
custody
1847 hours: (Sgt Bal<er) Cont`lrin, L6 was deployed?
1847 hours: 'i`i\at’s correct
184?' honrs: {Lt Reidvl Yon have both in custody?
1848 honrs:_(LtPrice) Once we get things a little more squared nwev. father and the relative
1848 honrs: (Lt Reidv`) We can disrczard env further calls. correct?

lAD Nc. AD 2015-008 HCPD'I'ZIU
'l`tic content of‘ll\is docn:nentis contidcnliai. lt you erenct authorized to read this document you are in violations ofHownrd

Connl)l Pclice Dcpnrilnent Gerictal Orders.
002528

 

 

 

1848 hours: th Price} Yeahl go ahead endsiatt breaking things down

1849 hours: (PFC Cathennan) Alright all the 'i`ac guys start collecting your gear unless you’re
security with the medies or female
1850 hours: We’re gonna get him out to the ambo first before we bring patrol in
1851 |\ours: (PFC Catherman) 26 Comrnand, we’ll be waiting out front for the ambo
1351 hours: {Doctor Levy) Levy to Bakei'
l 851 hours: (Sgt Bait'er) Go ahead doc
1851 hours: (DoctorLevy) i’m on board Ambnlence 2~6, we’re heading down to that location
now, we’ve got a paramedic unit inbound, i’ll administer care here
then head back up to the Command Post with you
1851 hours: (Sgt Bahe1‘)Di1'ect, thanks Doc
1852 hours: (PFC. Catlterman) We’re_iust cleaning up our stuff and getting everyone
accounted for
1853~1907 hours: Various communications unrelated to L6 deployment

Based on radio transmissions, it sounded as if the Command Post did not arrive on scene until
approximately 1820~1330 hours

Netviewer review of the call was captured as well as I-leads history for chbs. it was noted that
Tyran Dobbs had multiple l-ieads entries from 200 8¢20 14 and two recent alerts for drug user and
resists an'est. lncldent reports, supplements and use offeree reports were also captured relevant
to the injury to Dobbs. Photographs of` the incident scene and Dobbs’ were also obtained through
CST Te`rri Payne.

During the course of the resulting investigation it was determined that two civilians captured the
deployment of Tacticai officers and the Bearcat during the operation by video. Both videos were
obtained on February 23, 20l5 by CLD; however, subsequent interviews of the civilians by CID
were fruitless Both videos were captured from approximately the same location and Lt
Luckenbaugh obtained them through Lt Leppert. Another civilian was interviewed by DFC
Sheffer end Cpi Branigen after the incident and provided information consistent with the videos.

The first video only captured the Bearcat and its deployment to the rear of the residence and was
approximately ten (lt)) seconds in length. The second video was captured from a short distance
away from the Bearcat, was approximately fifty-four (54) seconds long and detailed the
following:
~ Bearcat parked to the rear of the residence (slidcr side), facing in toward the residence
with lighting illuminating the rear ofthe residencel
¢ There are two female voices in the background during the 54 seconds stating “Puolt. ...oh
my god we just got that...did they shoot him....yeah (inaudible).. .oh my fucking
god. , . .oh shit., ..I don’t think that was bullets do you. .. ,tilat was bullets KaraJ did you see
the guns” (video ends). The female voices are irrelevant to the investigation thus not
captured within the timestamps below. '
n Co:nmauds can be heard from officers at the Bearcat toward the residence as following:
o inaudible but vocal statements from 101 through :04 (seconds) '

o :05 -Whet was that again‘?

o 206 ~Pnt both hands up

o 108 - Alriglttman put your hands up

o :lOHPut your hands up

o :'11 - I‘ut em upi put em tip (from the Bearcat PA} and multiple other commands

that are inaudible from other officers
:13 -Depioylnent of first and second L6 rounds
o :14- Crying/ meaning corning from the residence

tAD No. AD 205-008 HCPD l?iO
't‘hc content ofthis document is confidentia|, [t`you are not authorized to n:ad_ihis document you are in violation of_Ho\~.'ard

Counly Fclice D¢:pan:u'cnt Gcncral Ordcrs.

0

002529

 

 

 

